Citation Nr: 0005841	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-08 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to July 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's established service-connected disabilities 
are a complex partial seizure disorder, rated 100 percent 
disabling; status post encephalocele, rated 10 percent 
disabling; tendonitis of the right shoulder, chondromalacia 
patellae of the left knee, bilateral pes planus, bilateral 
plantar fasciitis, and anosmia, all rated as noncompensable.  
The veteran's combined evaluation is 100 percent disabling.  

2.  The veteran's service-connected disabilities have not led 
to physical or mental incapacity which requires the care or 
assistance of another on a regular basis.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person have not 
been met.  38 U.S.C.A. § 1114(l) (West Supp. 1999); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed, and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991).  

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on the basis of being housebound due to service connected 
disabilities.  Service connection is currently in effect for 
a complex partial seizure disorder, rated 100 percent 
disabling; status post encephalocele, rated 10 percent 
disabling; tendonitis of the right shoulder, chondromalacia 
patellae of the left knee, bilateral pes planus, bilateral 
plantar fasciitis, and anosmia, all rated as noncompensable.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West Supp. 1999); 38 C.F.R. § 3.350(b)(3) (1999).

The following will be accorded 
consideration in determining the need for 
regular aid and attendance 
(§ 3.351(c)(3):  inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliance which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be able to adjust without 
aid, such as supports, belts, lacing at 
the back, and etc.); inability of 
claimant to feed himself (herself) 
through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of 
nature; or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.  . . . .  
It is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him to be in bed.  They 
must be based on the actual requirement 
of personal assistance from others.

38 C.F.R. § 3.352(a) (1999).

An examination to determine the need for regular aid and 
attendance, or for housebound status, was performed by VA in 
March 1998.  When asked to describe conditions that prevented 
self-care, caused loss of balance, caused loss of mental 
ability or functions, and restricted the veteran's travel or 
mobility, the examiner noted the veteran's seizures and the 
toxic effects of the anticonvulsant drugs used to treat this 
disease.  It was also noted that he could not drive due to 
poor seizure control.

The examiner noted no restrictions relating to the upper or 
lower extremities and fine movements; no inability of the 
veteran to feed himself; no inability to tend to the wants of 
nature, button clothing, and care for personal needs alone; 
and no blindness.  The examiner stated that questions 
regarding the length of time the veteran spent in bed, the 
necessity of aids such as a cane or a wheelchair or other 
specialized equipment did not apply to the veteran.  The 
examiner reported that the veteran was not a patient in a 
nursing home.  The examiner did not indicate why the veteran 
required the care or assistance of another person.

The examiner did state that the veteran had poorly controlled 
partial and generalized seizures and that he could not tell 
when one of these was going to occur.  Due to the nature of 
the veteran's disorder, it was noted that an accurate 
estimate of seizure frequency was not known.  The veteran 
recognized seizures occurring about once per week.  The 
prognosis was that the disorder was not improved by any 
currently available anticonvulsants, and the veteran was not 
a candidate for surgery.

Safety during seizures was noted to be a major problem.  The 
examiner noted that the veteran had had numerous injuries as 
a result of the seizures, including burns while cooking.  Two 
December 1997 VA neurological disorder examination reports 
noted that the veteran had a recent burn on his left hand 
that he reported was caused by hot grease when he had a 
seizure while cooking.  The veteran reported that his son had 
to put out a fire caused by the spilled grease because the 
veteran was unresponsive.  However, it was noted that the 
veteran could take care of his personal hygiene except during 
a seizure and for a period of time, usually a few hours, 
after a seizure.

The December 1997 VA neurological disorder examination 
reports noted that the veteran could walk and could jog 
slowly.  The strength of his deltoids, triceps, biceps, 
clasped hands, quadriceps, anterior tibials, and hamstrings 
were all normal.  His reflexes in these areas were also 
normal.  Alternate motion was good bilaterally, and 
superficial sensation was normal in four extremities.  There 
was no atrophy.  The veteran also was noted to have at least 
average intelligence.  It was also noted that the veteran 
currently had six to nine complex partial seizures per month 
which lasted between "a few seconds to several minutes."

The aid and attendance examiner opined that the veteran must 
be restricted in that he could not be around water, high 
places, dangerous machinery or an open fire while alone.  He 
also was restricted in that he could not drive.  Problems 
with loss of memory, dizziness, and loss of balance were 
attributed to anticonvulsant therapy.  

With the exception of the time period when the veteran is 
actually undergoing a seizure, a few seconds to several 
minutes about once a week, and for short periods thereafter, 
the record shows that the veteran is capable of caring for 
his own needs.  The veteran is capable of feeding himself, 
dressing or undressing himself, and keeping himself 
ordinarily clean and presentable.  He does not have a need 
for help adjusting a prosthetic device, and he does not meet 
any of the other criteria for this benefit.  The fact that he 
needs help for the brief period of time each week when he has 
a seizure is not sufficient to render him in need of the 
regular aid and attendance of another person.  Under these 
circumstances, the claim is denied.  


ORDER

Special monthly compensation on account of a need for regular 
and attendance is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

